                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ANGELA TONYAN,

         Plaintiff,
                                                    Case No. 18-cv-402-bbc
    v.

 DUNHAM’S ASTHLEISURE
 CORPORATION,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Dunham Athleisure Corporation against plaintiff Angela Tonyan

dismissing this case.




         s/V. Olmo, Deputy Clerk                        9/4/2019
         Peter Oppeneer, Clerk of Court                 Date
